Citation Nr: 1127777	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial or staged compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a noncompensable rating for bilateral hearing loss. 

The Veteran testified before the Board sitting at the RO in March 2011.  A transcript of the hearing is associated with the claims file. 

In March 2011, the Board remanded the claim for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by numeric designations of impairment of not greater than Level IV in the right ear and Level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.85 (2010). 






REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served in the U.S. Navy including combat service aboard an aircraft carrier in the Asia-Pacific Theater of Operations.  The Veteran reported that his duties required loading and off-loading aircraft and ship weapons on the flight deck.  The aircraft carrier crew was awarded the Presidential Unit Citation for participation in multiple combat engagements.  He contends that his bilateral hearing loss is more severe than is contemplated by a noncompensable rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations. The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  These averages are entered into a table of the rating schedule to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.
 
The alternative method of rating exceptional patterns of hearing impairment set forth in 38 C.F.R. § 4.86 is not applicable in this case.  

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test and a puretone audiometric test.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

In November 2006, a private physician examined the Veteran and noted his reports of exposure to loud noises from weapons firing and flight deck operations including one occasion when he experienced a temporary complete loss of hearing.  The Veteran reported current difficulty hearing conversations.  The physician noted no history or current organic ear disorders.  Audiometric testing the same day showed puretone hearing acuity thresholds as 30, 40, 70, and 75 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 20, 15, 45, and 45 decibels at the same frequencies in the left ear.  The average thresholds were 53.75 decibels in the right ear and 31.25 decibels in the left ear.  Speech discrimination scores were 80 and 84 percent in the right and left ears respectively.  When the speech level was raised by 10 decibels the right ear degraded to 76 percent and the left ear improved to 100 percent.  Using the lowest speech discrimination scores, the numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level IV in the right ear and Level II in the left ear from Table VI.  The physician diagnosed moderate hearing loss bilaterally and the audiologist recommended hearing aids although the Veteran's health insurance did not provide coverage for the devices.  

In November 2007, a VA fee basis audiologist noted the Veteran's reports of a history of noise exposure in service and in occupations after service in janitorial, construction, and warehouse work.  The Veteran denied any organic ear disease or head injuries but reported intermittent tinnitus about once per month and brief dizzy spells.  On examination, puretone hearing acuity thresholds were measured as 20, 30, 65, and 80 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 10, 5, 40, and 45 decibels at the same frequencies in the left ear.  The average thresholds were 49 decibels in the right ear and 25 decibels in the left ear.  Speech discrimination scores were 84 and 100 percent in the right and left ears respectively.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II in the right ear and Level I in the left ear from Table VI.  The audiologist diagnosed mild to severe mixed hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.   The audiologist did not comment on the impact of the disorder on the Veteran's daily activities. 

In a March 2011 Board hearing, the Veteran provided detailed descriptions of his noise exposure on the aircraft carrier.  The Veteran stated that he experienced episodes of tinnitus every one or two days, that he has difficulty hearing conversations at social events, and that he has to ask speakers to move closer or speak louder.  The Veteran reported that he was able to obtain hearing aids from VA. 

In March 2011, the Board remanded the claims to obtain recent records of VA outpatient treatment and a current audiometric examination.  The Board concludes that there has been substantial compliance with the remand instructions because additional records were obtained and an examination was performed.  In April 2011, the Veteran reported that he received on-going treatment only from a VA clinic. 

In May 2011, a VA audiologist noted a review of the claims file.  The Veteran continued to report experiencing tinnitus and denied any organic ear symptoms or disorders.  The audiologist noted that the Veteran was retired but did not comment on the impact of any hearing disability on his daily activities.  On examination puretone hearing acuity thresholds were measured as 29, 40, 65, and 80 decibels at 1000, 2000, 3000, and 4000 Hz respectively in the right ear and 15, 15, 40, and 50 decibels at the same frequencies in the left ear.  The average thresholds were 51.25 decibels in the right ear and 30 decibels in the left ear.  Speech discrimination scores were 86 and 100 percent in the right and left ears respectively.  The numeric designation of hearing impairment based on puretone threshold average and speech discrimination was level II in the right ear and level I in the left ear from Table VI.  The audiologist diagnosed mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear. 

The Board concludes that an initial or staged compensable rating for bilateral hearing loss is not warranted at any time during the period covered by this appeal.  Using the numeric designations from each of three audiometric examinations, the percentage evaluation for hearing impairment from Table VII is noncompensable.  Although only the private examiner in 2006 discussed the impact on the Veteran's daily activities, the Veteran also described his difficulties during his Board hearing.  The Board acknowledges that the disability interferes with daily conversations in social or family settings and requires louder or repetitive speech.  However, the Board concludes that the rating criteria contemplate difficulties in speech recognition as this is a component of the audiometric test.  The Veteran did not report an inability to perform daily activities in or outside the home including interference with his ability to operate an automobile.    

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected bilateral hearing loss results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of medical treatment other than hearing aids or marked interference with daily activities that would suggest that the Veteran is not adequately compensated by the regular schedular standards.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 
9 Vet. App. 337 (1996).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial or staged compensable rating for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


